DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-10)  in the reply filed on 7/19/2022 is acknowledged.  The traversal is on the ground(s) that that there is insufficient burden.  This is not found persuasive because Applicant merely attests that the search fields completely overlap. This is not persuasive because firstly it is cursory and presented without factual basis.  Secondly, this is clearly incorrect since there are no features of Group I (for example) classified in H01L.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite the use of machine learning to determine a voltage value.  The description lacks sufficient disclosure of the technique involved since it only speaks of the generic use of machine learning when such a technique requires specific logic and/or software programming.
Claims 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As noted above the disclosure is insufficient to support the claim of the use of machine learning for a specific calculation and therefore presents undue burden on those having ordinary skill to make and use the claimed device (methods).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 5, 6, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0197610).
Regarding claim 1, Lee discloses an operating method of a nonvolatile memory device comprising: receiving, at the nonvolatile memory device, a suspend command (see Figures 12-14 for example, “N-loop”); suspending, at the nonvolatile memory device, a program operation being performed, in response to the suspend command (enter suspend); resuming the program operation (“resume”) wherein the program operation includes program loops, each of which includes a program interval (Program VPGM), and a verify interval (VFY), wherein, in the program interval of each of the program loops, a level of a program voltage to be applied to selected memory cells of the nonvolatile memory device increases as much as a first voltage (ISPP), and wherein a difference between a level of the program voltage finally applied to the selected memory cells before the program operation is suspended (VPGM+ISPP) and a level of the program voltage (VPGM+2ISPP) applied first to the selected memory cells after the suspended program operation is resumed corresponds to a second voltage different from the first voltage (the difference between VPTGM+ISPP and VPGM+2ISPP is ISPP which is different than VPTM+ISPP).
Lee is silent with respect to the bit line setup time period and that the resume of program operation is done in response to a resume command.  However, these features in such memories are notoriously well known in the art and it would have been obvious to those having ordinary skill at the time of filing to  utilize a resume command to signal to the memory the resumption of programming (e.g. after some other function is complete) and to use a bit line setup (commonly called a precharge time) in order to condition the bit line (source/drain) for programming.
Regarding claim 2, Lee as modified above discloses the operating method of claim 1, wherein the second voltage is smaller than the first voltage (see Figure 14 for example, V1<ISPP).
Regarding claim 5, Lee as modified above discloses the operating method of claim 1, wherein a difference between a level of the program voltage applied second to the selected memory cells after the suspended program operation is resumed and the first applied level of the program voltage corresponds to the first voltage (see Figure 12, 2ISPP so difference is ISPP).
Regarding claim 6, Lee as modified above discloses the operating method of claim 1, wherein a difference between a level of the program voltage applied second to the selected memory cells after the suspended program operation is resumed and the first applied level of the program voltage corresponds to a third voltage, and wherein the third voltage is greater than the second voltage and is smaller than the first voltage (see Figure 14).
Regarding claim 9, Lee as modified above fails to teach that the second voltage is determined based on machine learning.  However, the general use of machine learning to determine variables is well known in the art and it would have been obvious to implement any machine learning technique to determine the optimum voltage value.

Regarding claim 10, Lee as modified above fails to operating method of claim 9, wherein the second voltage is determined by the machine learning based on at least one of a time from when the program operation is suspended to when the suspended program operation is resumed, a result of verifying the selected memory cells after the suspended program operation is resumed, a number of program/erase cycles associated with the selected memory cells, a temperature, an interval of a program loop when the program operation is suspended, a number of program loops performed until a time when the program operation is suspended, a number of states program-completed until the time when the program operation is suspended, physical locations of the selected memory cells, and an address of the selected memory cells.  However, these variables are known to those having ordinary skill to affect the threshold retention of memory cells and one of ordinary skill would have found it obvious to use any (or all of them) as part of a machine learning technique to determine the optimum voltage values.

Allowable Subject Matter
Claims 3, 4 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach the counting of time between suspension and resumption and adjusting the voltage based thereon.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS KING/Primary Examiner, Art Unit 2824